UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4155


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDREW DALE MOORE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cr-00156-FL-1)


Submitted:   September 29, 2016           Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C.
Leisten, Research & Writing Attorney, Raleigh, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew Dale Moore pleaded guilty, pursuant to a written

plea    agreement,        to     receipt    of       child    pornography,     18   U.S.C.

§ 2252(a)(2) (2012).              The district court sentenced Moore to a

within-Guidelines          sentence        of    235    months’    imprisonment.          On

appeal, Moore’s counsel has filed a brief pursuant to Anders v.

California,        386    U.S.    738    (1967),        stating   that      there   are    no

meritorious issues for appeal, but questioning whether Moore’s

sentence      is   substantively         unreasonable.            The    Government       has

moved to dismiss the appeal based on the waiver of appellate

rights included in the plea agreement.                        Although informed of his

right to file a pro se supplemental brief, Moore has not done

so.    We dismiss the appeal.

       A defendant may waive the right to appeal if that waiver is

knowing and intelligent.                United States v. Poindexter, 492 F.3d

263, 270 (4th Cir. 2007).                   Generally, if the district court

fully questions a defendant regarding the waiver of his right to

appeal during a plea colloquy performed in accordance with Fed.

R.    Crim.   P.    11,    the     waiver       is     both   valid   and    enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

Whether a defendant validly waived his right to appeal is a

question of law that this court reviews de novo.                            United States

v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).



                                                2
     Our review of the record leads us to conclude that Moore

knowingly     and   voluntarily         waived    the     right       to    appeal     his

conviction and his 235-month sentence.                   We therefore grant the

Government’s motion to dismiss and dismiss the appeal.                                 This

court requires that counsel inform Moore, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Moore requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this   court      for    leave    to     withdraw       from

representation.        Counsel’s motion must state that a copy thereof

was served on Moore.          We dispense with oral argument because the

facts   and   legal     contentions      are     adequately      presented        in    the

materials     before    this    court    and     argument       would      not   aid    the

decisional process.


                                                                             DISMISSED




                                          3